DETAILED ACTION

1.	The Office Action is in response to Application 17446317 filed on 08/30/2021. Claims 1-31 are pending.    

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6. 	Claim 1 -4, 6-17, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 4-5, 7, 13-18 of US Patent US 11109018 in view of SPITZER et al. (US 20010012067) and further in view of Li et al. (US 20080064952) indicated below.  

For Claim 1 -4, 6-17, although the conflicting claims are not identical, they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 1 -4, 6-17, of the current application are anticipated by the corresponding limitations of claim 1, 4-5, 7, 13-18 of the reference patent except of having at least one million photosensing elements and without use of a fiducial marker .


US 11109018
 Current Application
Claim 1

A method of correcting misalignment of a vehicular camera mounted at a vehicle, said method comprising: at a vehicle assembly plant, disposing a camera at a vehicle so as to have a field of view exterior of the vehicle, 
wherein the camera comprises a two-dimensional photosensor array having a plurality of photosensing elements; 
providing a processor at the vehicle; 
calibrating the camera at the vehicle while the vehicle is at the vehicle assembly plant, wherein calibrating the camera comprises calibrating a yaw angle of the camera, a pitch angle of the camera and a roll angle of the camera; capturing frames of image data with the camera as the vehicle is driven along an arbitrary path along a road being traveled by the vehicle; processing, via the processor, frames of image data captured by the camera as the vehicle is driven along the arbitrary path; 

claim 4’s limitation:
wherein correcting the determined misalignment of the camera starts from at least one intrinsic parameter of the camera.
receiving, at the processor, vehicle data representative of vehicle kinematic motion as the vehicle is driven along the arbitrary path; responsive to processing by the processor of frames of image data captured by the camera as the vehicle is driven along the arbitrary path, determining at least one feature present in the frames of image data captured by the camera and tracking the determined at least one feature across the frames of image data captured by the camera; responsive to tracking the determined at least one feature across the frames of image data captured by the camera, and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path, determining misalignment of the camera; wherein the determined misalignment comprises misalignment of at least one selected from the group consisting of (i) the yaw angle of the camera, (ii) the pitch angle of the camera and (iii) the roll angle of the camera; responsive to determination of misalignment of the camera, correcting the determined misalignment of the camera; and wherein correcting the determined misalignment of the camera is achieved (i) without use of a target in the field of view of the camera as the vehicle is driven along the arbitrary path and (ii) without processing of frames of image data captured by the camera that are representative of a target in the field of view of the camera as the vehicle is driven along the arbitrary path

claim 15’s limitations: 
correcting the determined misalignment of the camera utilizes, at least in part, structure-from-motion during processing of frames of image data captured by the camera as the vehicle is driven along the arbitrary path





claim 9’s limitations:
wherein the camera is one of a plurality of cameras disposed at the vehicle, each camera of the plurality of cameras having a respective field of view exterior of the vehicle, and wherein image data captured by at least some cameras of the plurality of cameras is for use by a surround view system of the vehicle





claim 10’s limitations:
wherein the plurality of cameras comprises (i) a rear camera disposed at a rear portion of the vehicle and having a rearward field of view, (ii) a driver-side camera disposed at a driver-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view and (iii) a passenger-side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view
claim 5’s limitations:
extracting and matching features determined via processing frames of image data captured by the camera as the vehicle is driven along the arbitrary path.

claim 16’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, tracking of feature descriptors during processing of frames of image data captured by the camera as the vehicle is driven along the arbitrary path
claim 1’s limitations:
determining at least one feature present in the frames of image data captured by the camera and tracking the determined at least one feature across the frames of image data captured by the camera; responsive to tracking the determined at least one feature across the frames of image data captured by the camera
claim 13’s limitations: 
wherein processing by the processor of frames of image data captured by the camera comprises at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering.

claim 14’s limitations:
wherein processing by the processor of frames of image data captured by the camera eliminates feature pairs that do not satisfy established rules for valid feature pairs in valid frame pairs.

claim 7’s limitations:
wherein calibrating the camera comprises solving for calibration parameters and actual coordinates of an object present in the field of view of the camera
claim 1’s limitations:
and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path
claim 16’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, tracking of feature descriptors during processing of frames of image data captured by the camera as the vehicle is driven along the arbitrary path
claim 17’s limitations:
wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle.

claim 18’s limitations:
wherein the received vehicle data is carried by a communication bus system of the vehicle.

Claim 1


A vehicular camera calibration system, the vehicular camera calibration system comprising:

a camera disposed at a vehicle, the camera having a field of view exterior of the vehicle; 

wherein the camera comprises a two-dimensional CMOS photosensor array having at least one million photosensing elements arranged in rows and columns; 

wherein the camera is operable to capture multiple frames of image data; 

an electronic control unit (ECU), wherein the ECU comprises an image processor operable to process multiple frames of image data captured by the camera; wherein the vehicular camera calibration system utilizes an intrinsic parameter of the camera; 

wherein the vehicular camera calibration system uses a kinematic model of motion of the vehicle that is determined at least in part via processing at the ECU of multiple frames of captured image data; wherein the vehicular camera calibration system, responsive to processing at the ECU of multiple frames of image data that are captured by the camera as the vehicle moves along a path of travel, and based at least in part on (i) an intrinsic parameter of the camera and (ii) the kinematic model of motion of the vehicle, determines misalignment of the camera in at least one selected from the group consisting of (i) yaw angle, (ii) pitch angle and (iii) roll angle; wherein the vehicular camera calibration system determines misalignment of the camera without use of a fiducial marker in the field of view of the camera as the vehicle moves along the path of travel; and wherein the vehicular camera calibration system determines misalignment of the camera without use of reference points on the vehicle.
























Claim 2’s limitations:

wherein the vehicular camera calibration system, at least in part, uses structure-from-motion during processing at the ECU of multiple frames of captured image data.










Claim 3’s limitations:

wherein the camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle.
Claim 4’s limitations:

wherein image data captured by at least some cameras of the plurality of cameras is used for a surround view system of the vehicle.


claim 6’s limitations:

wherein the vehicular camera calibration system determines misalignment of the plurality of cameras without use of fiducial markers in a field of view of any of the plurality of cameras

claim 7’s limitations: 

wherein the camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle, and wherein another camera of the plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of the plurality of cameras comprises a passenger side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle


claim 8’s limitations:

wherein the vehicular camera calibration system, via processing at the ECU of multiple frames of image data that are captured as the vehicle moves along the path of travel, determines features in multiple frames of captured image data


claim 9’s limitations:
wherein the vehicular camera calibration system at least in part utilizes matching of feature descriptors during processing of multiple frames of captured image data as the vehicle moves along the path of travel

claim 10’s limitations:
wherein the ECU determines misalignment of the camera at least in part via tracking at least one determined feature while processing multiple frames of image data captured by the camera as the vehicle moves along the path of travel.



claim 11’s limitations:
wherein processing at the ECU of multiple frames of captured image data provides at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering.


claim 12’s limitations:
wherein processing at the ECU of multiple frames of captured image data eliminates feature pairs that do not satisfy established rules for valid feature pairs in valid frame pairs.


claim 13’s limitations:
wherein the vehicular camera calibration system calibrates the camera by determining coordinates of an object present in the field of view of the camera.

claim 14’s limitations:
wherein the kinematic model of motion of the vehicle is derived at least in part from vehicle data provided to the ECU.

claim 15’s limitations:
wherein the ECU determines misalignment of the camera responsive to tracking at least one feature across multiple frames of image data captured by the camera as the vehicle moves along the path of travel.

claim 16’s limitations:
wherein the vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle.


claim 17’s limitations:
wherein the vehicle data is provided to the ECU via a communication bus system of the vehicle.



	It is noticed that claim 1, 4-5, 7, 13-14, 15-18 of US Patent US 11109018 does not disclose explicitly of at least one million photosensing elements.
	SPITZER discloses of at least one million photosensing elements (paragraph 0076, … A High Performance Full Bandwidth HDTV Camera Applying the First 2.2 Million Pixel FT-CCD Sensor). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology at least one million photosensing elements as a modification to the claim 1, 3, 2, 6 -9 of US Patent US 11109018 for the benefit of that have better accuracy with the camera (see paragraph 0076).           It is noticed that claim 1, 4-5, 7, 13-14, 15-18 of US Patent US 11109018 does not disclose explicitly of without use of a fiducial marker.
	Li discloses of without use of a fiducial marker (paragraph 0070, … the camera system 30 may be calibrated on-line without use of markers or other fiducials). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a without use of a fiducial marker as a modification to the claim 1, 3, 2, 6 -9 of US Patent US 11109018  for the benefit of that saving cost/equipment of the system (see paragraph 0070).
7. 	Claim 18 -24, 5 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 4-5, 7, 12-13, 15 of US Patent US 10567748 in view of SPITZER et al. (US 20010012067) and further in view of Li et al. (US 20080064952) indicated below.  
For Claim 18 -24, 5 although the conflicting claims are not identical, they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 18 -24, 5 of the current application are anticipated by the corresponding limitations of claim 1, 4-5, 7, 12-13, 15 of the reference patent except of having at least one million photosensing elements and without use of a fiducial marker .


US 10567748
 Current Application
Claim 1

A method of calibrating a vehicular camera, said method comprising: 
Claim 4’s limitation:
wherein the camera is disposed at a driver side of the vehicle, and wherein another camera of the plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of the plurality of cameras comprises a passenger side camera disposed at a passenger side of the vehicle disposing a camera at a vehicle so as to have a field of view exterior of the vehicle, 
wherein the camera comprises a two-dimensional photosensor array  having a plurality of photosensing elements;  
moving the vehicle along an arbitrary path;  capturing image data with the camera as the vehicle moves along the arbitrary path;  processing, via a processor, image data captured by the camera;  


claim 7’s limitations:
wherein the surround view system of the vehicle provides a bird's eye view of the environment at or around or at least partially surrounding the vehicle
receiving at the processor vehicle data representative of vehicle kinematic motion as the vehicle moves along the arbitrary path;  responsive to processing by the processor of multiple frames of image data captured by the camera as the vehicle moves along the arbitrary path, determining at least one feature present in the multiple frames of image data captured by the camera and tracking the determined at least one feature across the multiple frames of image data captured by the camera;  
responsive to tracking the determined at least one feature across the multiple frames of image data captured by the camera during movement of the vehicle along the arbitrary path, and responsive to the received vehicle data representative of the movement of the vehicle along the arbitrary path, determining misalignment of the camera in one or more of (i) its yaw angle, (ii) its pitch angle and (iii) its roll angle;  
correcting the determined misalignment of the camera;  wherein correcting the determined misalignment of the camera starts from at least one of (i) an initial estimation of camera calibration and (ii) an intrinsic parameter of the camera;  
and wherein correcting the determined misalignment of the camera is achieved (i) without use of a target in the field of view of the camera as the vehicle moves along the arbitrary path and (ii) without processing of image data captured by the camera that is representative of a target in the field of view of the camera as the vehicle moves along the arbitrary path

claim 12’s limitations: 
wherein correcting the determined misalignment of the camera utilizes, at least in part, structure-from-motion during processing of image data captured by the camera as the vehicle moves along the arbitrary path
claim 5’s limitations:
wherein the camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle, and wherein the passenger side camera is disposed at a passenger-side exterior rearview mirror assembly of the vehicle. 
Claim 1’s limitations:
determining at least one feature present in the multiple frames of image data captured by the camera and tracking the determined at least one feature across the multiple frames of image data captured by the camera


Claim 1’s limitations:
determining at least one feature present in the multiple frames of image data captured by the camera and tracking the determined at least one feature across the multiple frames of image data captured by the camera

claim 13’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, tracking of feature descriptors during processing of image data captured by the camera as the vehicle moves along the arbitrary path. 


claim 15’s limitations:
wherein the vehicle data comprises at least one of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle. 

Claim 18


A vehicular camera calibration system, the vehicular camera calibration system comprising:
 a plurality of cameras disposed at a vehicle, each camera of the plurality of cameras having a respective field of view exterior of the vehicle; wherein the plurality of cameras comprises (i) a driver-side camera disposed at a driver side of the vehicle, (ii) a passenger-side camera disposed at a passenger side of the vehicle and (iii) a rear camera disposed at a rear portion of the vehicle;

wherein each camera of the plurality of cameras comprises a two-dimensional CMOS photosensor array having at least one million photosensing elements arranged in rows and columns;
 wherein each camera of the plurality of cameras is operable to capture multiple frames of image data; wherein image data captured by at least some cameras of the plurality of cameras is used for a surround view system of the vehicle; 



wherein the surround view system of the vehicle provides a bird's eye view of an environment at least partially surrounding the vehicle; 

claim 5’s limitations:
wherein the surround view system of the vehicle provides a bird's eye view of an environment at least partially surrounding the vehicle.

an electronic control unit (ECU), wherein the ECU comprises an image processor operable to process multiple frames of image data captured by the plurality of cameras; wherein the vehicular camera calibration system utilizes an intrinsic parameter of each camera of the plurality of cameras; wherein the vehicular camera calibration system uses a kinematic model of motion of the vehicle that is determined at least in part via processing at the ECU of multiple frames of captured image data; wherein the vehicular camera calibration system, responsive to processing at the ECU of multiple frames of image data that are captured as the vehicle moves along a path of travel, and based at least in part on (i) the intrinsic parameter of each respective camera of the plurality of cameras and (ii) the kinematic model of motion of the vehicle, determines misalignment of any camera of the plurality of cameras; wherein the vehicular camera calibration system calibrates the plurality of cameras to correct for determined misalignment of any camera of the plurality of cameras; wherein calibration of the plurality of cameras includes correction for determined misalignment of any camera of the plurality of cameras in at least one selected from the group consisting of (i) yaw angle, (ii) pitch angle and (iii) roll angle; wherein the vehicular camera calibration system determines misalignment of the plurality of cameras and calibrates the plurality of cameras without use of a fiducial marker in the field of view of any camera of the plurality of cameras as the vehicle moves along the path of travel; and wherein the vehicular camera calibration system determines misalignment of the plurality of cameras without use of reference points on the vehicle





Claim 19’s limitations:

wherein the vehicular camera calibration system, at least in part, uses structure-from-motion during processing at the ECU of multiple frames of captured image data.


Claim 20’s limitations:

wherein the driver-side camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle, and wherein the passenger-side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle.

Claim 21’s limitations:

wherein the vehicular camera calibration system, via processing at the ECU of multiple frames of image data that are captured as the vehicle moves along the path of travel, determines features in multiple frames of captured image data.

claim 22’s limitations:

wherein the ECU determines misalignment of at least one camera of the plurality of cameras at least in part via tracking at least one determined feature while processing multiple frames of image data captured by that at least one camera as the vehicle moves along the path of travel.

claim 23’s limitations: 

wherein the ECU determines misalignment of at least one camera of the plurality of cameras (i) responsive to tracking at least one feature across multiple frames of image data captured by that at least one camera of the plurality of cameras as the vehicle moves along the path of travel and (ii) responsive at least in part to vehicle data provided to the ECU as the vehicle moves along the path of travel


claim 24’s limitations:

wherein the vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle.




	It is noticed that claim 1, 4-5, 7, 12-13, 15 of US Patent US 10567748 does not disclose explicitly of at least one million photosensing elements.
	SPITZER discloses of at least one million photosensing elements (paragraph 0076, … A High Performance Full Bandwidth HDTV Camera Applying the First 2.2 Million Pixel FT-CCD Sensor). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology at least one million photosensing elements as a modification to the claim 1, 4-5, 7, 12-13, 15  of US Patent US 10567748  for the benefit of that have better accuracy with the camera (see paragraph 0076).           It is noticed that claim 1, 4-5, 7, 12-13, 15 of US Patent US 10567748 does not disclose explicitly of without use of a fiducial marker.
	Li discloses of without use of a fiducial marker (paragraph 0070, … the camera system 30 may be calibrated on-line without use of markers or other fiducials). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a without use of a fiducial marker as a modification to the claim 1, 4-5, 7, 12-13, 15 of US Patent US 10567748  for the benefit of that saving cost/equipment of the system (see paragraph 0070).


8. 	Claim 25 -31 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 4, 13, 15, 17 of US Patent US 11109018 in view of SPITZER et al. (US 20010012067) and further in view of Li et al. (US 20080064952) indicated below.  

For Claim 25 -31 although the conflicting claims are not identical, they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 25 -31 of the current application are anticipated by the corresponding limitations of claim 1, 4, 13, 15, 17 of the reference patent except of having at least one million photosensing elements and without use of a fiducial marker .


US 11109018
 Current Application
Claim 1

A method of correcting misalignment of a vehicular camera mounted at a vehicle, said method comprising: at a vehicle assembly plant, disposing a camera at a vehicle so as to have a field of view exterior of the vehicle, 
wherein the camera comprises a two-dimensional photosensor array having a plurality of photosensing elements; 
providing a processor at the vehicle; 
calibrating the camera at the vehicle while the vehicle is at the vehicle assembly plant, wherein calibrating the camera comprises calibrating a yaw angle of the camera, a pitch angle of the camera and a roll angle of the camera; capturing frames of image data with the camera as the vehicle is driven along an arbitrary path along a road being traveled by the vehicle; processing, via the processor, frames of image data captured by the camera as the vehicle is driven along the arbitrary path; 

claim 4’s limitation:
wherein correcting the determined misalignment of the camera starts from at least one intrinsic parameter of the camera.
receiving, at the processor, vehicle data representative of vehicle kinematic motion as the vehicle is driven along the arbitrary path; responsive to processing by the processor of frames of image data captured by the camera as the vehicle is driven along the arbitrary path, determining at least one feature present in the frames of image data captured by the camera and tracking the determined at least one feature across the frames of image data captured by the camera; responsive to tracking the determined at least one feature across the frames of image data captured by the camera, and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path, determining misalignment of the camera; wherein the determined misalignment comprises misalignment of at least one selected from the group consisting of (i) the yaw angle of the camera, (ii) the pitch angle of the camera and (iii) the roll angle of the camera; responsive to determination of misalignment of the camera, correcting the determined misalignment of the camera; and wherein correcting the determined misalignment of the camera is achieved (i) without use of a target in the field of view of the camera as the vehicle is driven along the arbitrary path and (ii) without processing of frames of image data captured by the camera that are representative of a target in the field of view of the camera as the vehicle is driven along the arbitrary path

claim 1’s limitations: 
determining at least one feature present in the multiple frames of image data captured by the camera and tracking the determined at least one feature across the multiple frames of image data captured by the camera;

claim 1’s limitations:
responsive to tracking the determined at least one feature across the multiple frames of image data captured by the camera during movement of the vehicle along the arbitrary path,
claim 13’s limitations:
wherein processing by the processor of image data captured by the camera provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering.

claim 1’s limitations:
determining at least one feature present in the multiple frames of image data captured by the camera and tracking the determined at least one feature across the multiple frames of image data captured by the camera
claim 17’s limitations:
wherein the vehicle data comprises at least one of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle. 
claim 15’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, structure-from-motion during processing of frames of image data captured by the camera as the vehicle is driven along the arbitrary path
Claim 25


A vehicular camera calibration system, the vehicular camera calibration system comprising: 

a camera disposed at a vehicle, the camera having a field of view exterior of the vehicle; 

wherein the camera comprises a two-dimensional photosensor array having at least one million photosensing elements arranged in rows and columns; wherein the camera is operable to capture multiple frames of image data; 

an electronic control unit (ECU), wherein the ECU comprises an image processor operable to process multiple frames of image data captured by the camera; 

wherein the vehicular camera calibration system utilizes an intrinsic parameter of the camera; wherein the vehicular camera calibration system uses a kinematic model of motion of the vehicle that is determined at least in part via processing at the ECU of multiple frames of captured image data; 

wherein the kinematic model of motion of the vehicle is derived at least in part from vehicle data provided to the ECU via a communication bus system of the vehicle; 

wherein the vehicular camera calibration system, responsive to processing at the ECU of multiple frames of image data that are captured by the camera as the vehicle moves along a path of travel, and based at least in part on (i) an intrinsic parameter of the camera and (ii) the kinematic model of motion of the vehicle, determines misalignment of the camera; 

wherein the vehicular camera calibration system calibrates the camera to correct for the determined misalignment of the camera in at least one selected from the group consisting of (i) yaw angle, (ii) pitch angle and (iii) roll angle; wherein the vehicular camera calibration system determines misalignment of the camera without use of a fiducial marker in the field of view of the camera as the vehicle moves along the path of travel; and wherein the vehicular camera calibration system determines misalignment of the camera without use of reference points on the vehicle














Claim 26’s limitations:

wherein the vehicular camera calibration system, via processing at the ECU of multiple frames of image data that are captured as the vehicle moves along the path of travel, determines features in multiple frames of captured image data.


Claim 27’s limitations:

wherein the ECU determines misalignment of the camera at least in part via tracking at least one determined feature while processing multiple frames of image data captured by the camera as the vehicle moves along the path of travel..
Claim 28’s limitations:

wherein processing at the ECU of multiple frames of captured image data provides at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering.

claim 29’s limitations:

wherein the ECU determines misalignment of the camera responsive to tracking at least one feature across multiple frames of image data captured by the camera as the vehicle moves along the path of travel.

claim 30’s limitations: 

wherein the vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle.

. claim 31’s limitations: 
wherein the vehicular camera calibration system, at least in part, uses structure-from-motion during processing at the ECU of multiple frames of captured image data.



	It is noticed that claim 1, 4, 13, 15, 17 of US Patent US 11109018 does not disclose explicitly of at least one million photosensing elements.
	SPITZER discloses of at least one million photosensing elements (paragraph 0076, … A High Performance Full Bandwidth HDTV Camera Applying the First 2.2 Million Pixel FT-CCD Sensor). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology at least one million photosensing elements as a modification to the claim 1, 4, 13, 15, 17 of US Patent US 11109018 for the benefit of that have better accuracy with the camera (see paragraph 0076).           It is noticed that claim 1, 4, 13, 15, 17 of US Patent US 11109018 does not disclose explicitly of without use of a fiducial marker.
	Li discloses of without use of a fiducial marker (paragraph 0070, … the camera system 30 may be calibrated on-line without use of markers or other fiducials). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a without use of a fiducial marker as a modification to the claim 1, 4, 13, 15, 17 of US Patent US 11109018  for the benefit of that saving cost/equipment of the system (see paragraph 0070).

9. 	Claim 1 -9, 11, 12, 14, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 2-4, 7, 9, 13-14, of US Patent US 9979957 in view of SPITZER et al. (US 20010012067) and further in view of Li et al. (US 20080064952) indicated below.  

For Claim 1 -9, 11, 12, 14, although the conflicting claims are not identical, they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 1 -9, 11, 12, 14, of the current application are anticipated by the corresponding limitations of claim 2-4, 7, 9, 13-14 of the reference patent except of having at least one million photosensing elements and without use of a fiducial marker .


US 9979957
 Current Application
Claim 2

A camera calibration system for a vehicle, said camera calibration system comprising: 
a camera disposed at a vehicle and having a field of view exterior of the vehicle;  
wherein said camera comprises a two-dimensional photosensor array having a plurality of photosensing elements;  

wherein said camera is operable to capture image data;  
an image processor operable to process image data captured by said camera;  wherein said camera calibration system generates camera calibration parameters at least in part by iteratively refining calibration parameters starting from at least one of (i) an initial estimation and (ii) an intrinsic parameter of said camera;  wherein said camera calibration system uses a kinematic model of vehicle motion derived at least in part from image processing by said image processor of multiple frames of captured image data;  wherein, responsive to image processing by said image processor of multiple frames of captured image data, said camera calibration system extracts and matches features determined in multiple frames of captured image data;  wherein, responsive to image processing of captured image data by 
said image processor during movement of the vehicle along an arbitrary path, 
and responsive to generation of camera calibration parameters, said camera calibration system calibrates said camera as the vehicle navigates the arbitrary path;  
wherein calibration of said camera includes correction for misalignment in at least one of (i) yaw angle, (ii) pitch angle and (iii) roll angle;  
and wherein said camera calibration system, at least in part, uses structure-from-motion during processing of captured image data.










claim 2’s limitations: 
and wherein said camera calibration system, at least in part, uses structure-from-motion during processing of captured image data 





claim 3’s limitations:
wherein said camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle. 

Claim  4’s limitations:
wherein image data captured by at least some cameras of said plurality of cameras is used for a surround view system of the vehicle. 

claim 7’s limitations:
wherein said surround view system of the vehicle provides a bird's eye view of the environment at or around or at least partially surrounding the vehicle.



claim 9’s limitations:
wherein said camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle and wherein another camera of said plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of said plurality of camera cameras comprises a passenger side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle.

claim 2’s limitations:
said camera calibration system extracts and matches features determined in multiple frames of captured image data;


claim 2’s limitations: 
said camera calibration system extracts and matches features determined in multiple frames of captured image data;


claim 13’s limitations:
wherein processing by said image processor of captured image data provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering.

claim 14’s limitations:
wherein processing by said image processor of captured image data eliminates feature pairs that do not satisfy established rules for valid feature pairs in valid frame pairs


claim 2’s limitations:
wherein said camera calibration system uses a kinematic model of vehicle motion derived at least in part from image processing by said image processor of multiple frames of captured image data 

Claim 1


A vehicular camera calibration system, the vehicular camera calibration system comprising:

a camera disposed at a vehicle, the camera having a field of view exterior of the vehicle; 

wherein the camera comprises a two-dimensional CMOS photosensor array having at least one million photosensing elements arranged in rows and columns; 

wherein the camera is operable to capture multiple frames of image data; 

an electronic control unit (ECU), wherein the ECU comprises an image processor operable to process multiple frames of image data captured by the camera; wherein the vehicular camera calibration system utilizes an intrinsic parameter of the camera; 

wherein the vehicular camera calibration system uses a kinematic model of motion of the vehicle that is determined at least in part via processing at the ECU of multiple frames of captured image data; wherein the vehicular camera calibration system, responsive to processing at the ECU of multiple frames of image data that are captured by the camera as the vehicle moves along a path of travel, and based at least in part on (i) an intrinsic parameter of the camera and (ii) the kinematic model of motion of the vehicle, determines misalignment of the camera in at least one selected from the group consisting of (i) yaw angle, (ii) pitch angle and (iii) roll angle; wherein the vehicular camera calibration system determines misalignment of the camera without use of a fiducial marker in the field of view of the camera as the vehicle moves along the path of travel; and wherein the vehicular camera calibration system determines misalignment of the camera without use of reference points on the vehicle.
























Claim 2’s limitations:

wherein the vehicular camera calibration system, at least in part, uses structure-from-motion during processing at the ECU of multiple frames of captured image data.










Claim 3’s limitations:

wherein the camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle.

Claim 4’s limitations:

wherein image data captured by at least some cameras of the plurality of cameras is used for a surround view system of the vehicle.

claim 5’s limitations:

wherein the surround view system of the vehicle provides a bird's eye view of an environment at least partially surrounding the vehicle.

claim 6’s limitations:

wherein the vehicular camera calibration system determines misalignment of the plurality of cameras without use of fiducial markers in a field of view of any of the plurality of cameras

claim 7’s limitations: 

wherein the camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle, and wherein another camera of the plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of the plurality of cameras comprises a passenger side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle


claim 8’s limitations:

wherein the vehicular camera calibration system, via processing at the ECU of multiple frames of image data that are captured as the vehicle moves along the path of travel, determines features in multiple frames of captured image data


claim 9’s limitations:
wherein the vehicular camera calibration system at least in part utilizes matching of feature descriptors during processing of multiple frames of captured image data as the vehicle moves along the path of travel




claim 11’s limitations:
wherein processing at the ECU of multiple frames of captured image data provides at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering.


claim 12’s limitations:
wherein processing at the ECU of multiple frames of captured image data eliminates feature pairs that do not satisfy established rules for valid feature pairs in valid frame pairs.



claim 14’s limitations:
wherein the kinematic model of motion of the vehicle is derived at least in part from vehicle data provided to the ECU.







	It is noticed that claim 2-4, 7, 9, 13-14 of US Patent US 9979957 does not disclose explicitly of at least one million photosensing elements.
	SPITZER discloses of at least one million photosensing elements (paragraph 0076, … A High Performance Full Bandwidth HDTV Camera Applying the First 2.2 Million Pixel FT-CCD Sensor). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology at least one million photosensing elements as a modification to the claim 2-4, 7, 9, 13-14of US Patent US 9979957 for the benefit of that have better accuracy with the camera (see paragraph 0076).           It is noticed that claim 2-4, 7, 9, 13-14 of US Patent US 9979957 does not disclose explicitly of without use of a fiducial marker.
	Li discloses of without use of a fiducial marker (paragraph 0070, … the camera system 30 may be calibrated on-line without use of markers or other fiducials). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a without use of a fiducial marker as a modification to the claim 2-4, 7, 9, 13-14 of US Patent US 9979957 for the benefit of that saving cost/equipment of the system (see paragraph 0070).


10. 	Claim 1, 3 -4, 6- 9, 14, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 5, 9, 10, of US Patent US 9563951 in view of SPITZER et al. (US 20010012067) and further in view of Li et al. (US 20080064952) indicated below.  

For Claim 1, 3 -4, 6- 9, 14, although the conflicting claims are not identical, they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 1, 3 -4, 6- 9, 14, of the current application are anticipated by the corresponding limitations of claim 1, 5, 9, 10, of the reference patent except of having at least one million photosensing elements and without use of a fiducial marker .


US 9563951
 Current Application
Claim 1

A camera calibration system of a vehicle, said camera calibration system comprising: 
a camera disposed at a vehicle and having a field of view exterior of the vehicle;  
wherein said camera comprises a two dimensional array having a plurality of photosensing elements;  
wherein said camera is operable to capture image data;  
an image processor operable to process image data captured by said camera;  
wherein said camera calibration system is operable to generate camera calibration parameters utilizing a bundle adjustment algorithm;  wherein said bundle adjustment algorithm uses a kinematic model of vehicle motion derived from image processing by said image processor of multiple frames of captured image data;  
wherein said bundle adjustment algorithm generates calibration parameters utilizing the equation: X.sub.image=P*X.sub.w, where X.sub.image is a selection of image points in captured image data, P is a projective matrix representing motion between frames of captured image data, and X.sub.w is a vector of world coordinates of image points in captured image data;  
wherein, responsive to image processing by said image processor of multiple frames of captured image data, said camera calibration system extracts and matches features determined in multiple frames of captured image data;  
wherein, responsive to image processing by said image processor of captured image data during movement of the vehicle along an arbitrary path, and responsive to generation of camera calibration parameters utilizing said bundle adjustment algorithm, said camera calibration system is operable to calibrate said camera;  and wherein said camera calibration system calibrates said camera as the vehicle navigates the arbitrary path, and wherein calibration of said camera includes correction for misalignment in yaw, pitch and roll angles of said camera. 








claim 5’s limitations: 
comprising a plurality of cameras disposed at the vehicle and having respective fields of view exterior of the vehicle, wherein said image processor is operable to process image data captured by said cameras, and wherein said image processor is operable to calibrate said cameras without use of targets in the field of view of said cameras and without image processing of image data representative of captured images of targets. 
claim 9’s limitations:
wherein image data captured by at least some of said plurality of cameras is used for a surround view system of the vehicle.



Claim  10’s limitations:
wherein one of said cameras comprises a rear camera disposed at a rear portion of the vehicle, and another of said cameras comprises a side camera disposed at a driver-side exterior rearview mirror assembly of the vehicle and another of said cameras comprises a passenger side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle. 

claim 1’s limitations:
said camera calibration system extracts and matches features determined in multiple frames of captured image data;  wherein, responsive to image processing by said image processor of captured image data during movement of the vehicle along an arbitrary path.

claim 1’s limitations:
said camera calibration system extracts and matches features determined in multiple frames of captured image data 




claim 1’s limitations: 
herein said bundle adjustment algorithm uses a kinematic model of vehicle motion derived from image processing by said image processor of multiple frames of captured image data;

Claim 1


A vehicular camera calibration system, the vehicular camera calibration system comprising:

a camera disposed at a vehicle, the camera having a field of view exterior of the vehicle; 

wherein the camera comprises a two-dimensional CMOS photosensor array having at least one million photosensing elements arranged in rows and columns; 

wherein the camera is operable to capture multiple frames of image data; 

an electronic control unit (ECU), wherein the ECU comprises an image processor operable to process multiple frames of image data captured by the camera; wherein the vehicular camera calibration system utilizes an intrinsic parameter of the camera; 

wherein the vehicular camera calibration system uses a kinematic model of motion of the vehicle that is determined at least in part via processing at the ECU of multiple frames of captured image data; wherein the vehicular camera calibration system, responsive to processing at the ECU of multiple frames of image data that are captured by the camera as the vehicle moves along a path of travel, and based at least in part on (i) an intrinsic parameter of the camera and (ii) the kinematic model of motion of the vehicle, determines misalignment of the camera in at least one selected from the group consisting of (i) yaw angle, (ii) pitch angle and (iii) roll angle; wherein the vehicular camera calibration system determines misalignment of the camera without use of a fiducial marker in the field of view of the camera as the vehicle moves along the path of travel; and wherein the vehicular camera calibration system determines misalignment of the camera without use of reference points on the vehicle.

























Claim 3’s limitations:

wherein the camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle.

Claim 4’s limitations:

wherein image data captured by at least some cameras of the plurality of cameras is used for a surround view system of the vehicle.




claim 6’s limitations:

wherein the vehicular camera calibration system determines misalignment of the plurality of cameras without use of fiducial markers in a field of view of any of the plurality of cameras

claim 7’s limitations: 

wherein the camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle, and wherein another camera of the plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of the plurality of cameras comprises a passenger side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle


claim 8’s limitations:

wherein the vehicular camera calibration system, via processing at the ECU of multiple frames of image data that are captured as the vehicle moves along the path of travel, determines features in multiple frames of captured image data


claim 9’s limitations:
wherein the vehicular camera calibration system at least in part utilizes matching of feature descriptors during processing of multiple frames of captured image data as the vehicle moves along the path of travel







claim 14’s limitations:
wherein the kinematic model of motion of the vehicle is derived at least in part from vehicle data provided to the ECU.







	It is noticed that claim 1, 5, 9, 10, of US Patent US 9563951 does not disclose explicitly of at least one million photosensing elements.
	SPITZER discloses of at least one million photosensing elements (paragraph 0076, … A High Performance Full Bandwidth HDTV Camera Applying the First 2.2 Million Pixel FT-CCD Sensor). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology at least one million photosensing elements as a modification to the claim 1, 5, 9, 10, of US Patent US 9563951 for the benefit of that have better accuracy with the camera (see paragraph 0076).           It is noticed that claim 1, 5, 9, 10, of US Patent US 9563951 does not disclose explicitly of without use of a fiducial marker.
	Li discloses of without use of a fiducial marker (paragraph 0070, … the camera system 30 may be calibrated on-line without use of markers or other fiducials). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a without use of a fiducial marker as a modification to the claim 1, 5, 9, 10, of US Patent US 9563951 for the benefit of that saving cost/equipment of the system (see paragraph 0070).

11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423